 
THIS MANAGEMENT AGREEMENT, (the “Agreement”) dated as of October 1, 2009 (the
“Effective Date”), is hereby executed by Cyalume Technologies Holdings, Inc., a
Delaware corporation having its principal place of business at 96 Windsor
Street, West Springfield, MA 01089 (the “Company”) and Selway Capital, LLC, a
Delaware limited liability corporation having its principal place of business at
74 Grand Avenue, 2nd Floor, Englewood, NJ 07631 (the “Manager”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires that the Manager provide certain services as
described herein in order for the Company to conduct its business, as more fully
described in the Company’s filings made with the United States Securities and
Exchange Commission (the “Business”); and
 
WHEREAS, the Manager desires to provide certain other services as described
herein to the Company, subject to the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants herein, the Company and
the Manager agree as follows:
 
Section 1. Administrative Services.  In consideration for value received,
receipt of which is hereby acknowledged by the Manager, the Manager hereby
agrees to provide services to the Company including but not limited to those
listed below. It is understood that Yaron Eitan shall be personally available to
perform such services to the Company.  Also, other staff of Selway Management
shall also be available at Mr. Eitan’s request to assist him in performing these
tasks.
 
1. Strategic development and implementation as well as consultation to the chief
executive officer of the Company on a regular basis as per his reasonable
requests;
 
2. Identifying strategic partners with companies with which the Manager has
relationships and access. In this connection, the Manager will focus on building
partnerships with companies in Israel, Singapore, India and throughout Europe.
The focus will be on the rapid expansion of the Company’s munitions business;
 
3. Advise and support the Company with respect to its investor relations
strategy;
 
4. Advise and support the Company on future fund raising, including identifying
sources of capital in the United States; and
 
5. Support the Company mergers and acquisitions strategy and play an active role
in due diligence and analysis.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2. Term.  The term of this Agreement shall commence on the Effective
Date and terminate on the third (3rd) anniversary of the Effective Date.  Either
party may terminate this Agreement at any time upon written notice to the other
party received thirty (30) days prior to the effective time of such termination.
This agreement is terminable for Cyalume’s default in payment or for Selway’s
failure to perform services, each after written notice and a reasonable time to
cure.
 
Section 3. Manager’s Compensation and Expenses.
 
(a) As compensation for its services in acting as Manager hereunder, the Company
shall pay to the Manager a management fee in the amount of $41,666.67 (the
“Management Fee”), payable monthly in arrears the 15th day of each month.  If
the Company is not able to pay the Management Fee for a month or months, the
Manager may elect to not terminate the agreement and to continue providing the
services as long as the Company accrues the unpaid Management Fee as a liability
to the Manager.  Notwithstanding the foregoing, (i) the Company shall only pay
$11,000 per month between August 1, 2009 and January 31, 2010, with the balance
of $31,666.67, accruing as an unpaid Management Fee to the Manager; (ii) Company
shall not pay unpaid Management Fee until TD Bank provides consent to execute
payment.
 
(b) The Company’s Board of Directors, at a meeting held after December 31, 2009,
will consider awarding the Manager a bonus of up to $210,000 for services
performed by the Manager in 2009, to be paid in either cash or stock at the
discretion of the Board of Directors.
 
(c) The Manager shall bear the following ordinary day-to-day expenses incidental
to the services provided by it hereunder as follows: (i) all costs and expenses
of its office space, facilities, utility service and necessary administrative
and clerical functions connected with the Manager’s operations; and (ii)
compensation of all its employees (collectively, “Manager Expenses”); provided,
however, that any costs and expenses incurred specifically on behalf of the
Company and no other clients or other business of the Manager shall be paid for
by the Company or its subsidiary.  These expenses, except as defined in Section
3(d) below, shall be approved in advance by the Company in writing.
 
(d) Company Expenses.  Except as provided in Section 3(c) above, the Company, or
its subsidiary, shall bear and be charged with all other reasonable costs and
expenses of the Manager whether incurred before or after the date hereof, in
connection with the services rendered by the Manager to or on behalf of the
Company, or any subsidiary, including, without limitation, any travel, legal and
accounting expenses and other professional fees to third parties and out of
pocket costs related thereto.
 
Section 4. The Manager’s Liability.  The Manager and its affiliated persons who
provide services to the Company assume under this Agreement no liability for
anything other than to render or stand ready to render the services specifically
called for herein and neither the Manager nor any of its directors, managers,
officers, employees, subsidiaries or affiliates shall by reason of this
Agreement be responsible for any action of the Company under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5. Indemnity.  (a) The Company shall indemnify the Manager and its
managers, directors, officers, employees and agents (each such person, an
“Indemnified Party”) against all losses, claims, actions, suits, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
reasonable attorneys’ fees but excluding lost profits, consequential damages and
other indirect or special damages and any costs and expenses attributable solely
to administrative overheads) (collectively, “Losses”) which any of them may pay
or incur arising out of or relating this Agreement or the services called for
herein; provided, however, that such indemnity shall not apply to any such loss,
claim, damage, penalty, judgment, liability or expense attributable to the
Manager or any other Indemnified Party as a result of the Indemnified Party’s
gross negligence, willful misconduct or material breach of its obligations under
this Agreement.  If any action, suit or proceeding arising from any of the
foregoing is brought against any Indemnified Party, the Company will resist and
defend such action, suit or proceeding or cause the same to be resisted and
defended by its counsel (which counsel shall be reasonably satisfactory to the
affected Indemnified Party) and shall pay all costs of defense as incurred;
provided, however, that if it is finally determined by a court of competent
jurisdiction that such Indemnified Party is not entitled to indemnification
hereunder, the Indemnified Party shall immediately reimburse the Company all
amounts spent by the Company in defense of such Indemnified Party.  Each
Indemnified Party shall immediately notify the Company of any damage, loss,
liability, cost or expense which the Indemnified Party has determined has given
or would give rise to a right of indemnification under this Agreement and the
Company shall have the exclusive right to compromise or defend any such
liability or claim at its own expense, which decision shall be binding and
conclusive upon the Indemnified Party.  Failure to give such notice shall not
relieve the Company of its indemnity under this Agreement; provided, that the
Company shall not be held responsible for any damage, loss, liability, cost or
expense resulting from the failure to give such notice or if such failure
results in the forfeiture of substantive rights.  The Company’s obligations
under this Section 5(a) shall survive any termination of this Agreement.
 
(b) The Manager shall indemnify the Company and its directors, officers,
employees and agents (each such person, a “Company Indemnified Party”) against
all Losses which any of them may pay or incur arising out of or relating to or
as a result of the Manager’s gross negligence, willful misconduct or material
breach of its obligations under this Agreement; provided, however, that such
indemnity shall not apply to any such loss, claim, damage, penalty, judgment,
liability or expense attributable to the Company or any other Company
Indemnified Party as a result of the Company’s gross negligence, willful
misconduct or material breach of its obligations under this Agreement.  If any
action, suit or proceeding arising from any of the foregoing is brought against
any Company Indemnified Party, the Manager will resist and defend such action,
suit or proceeding or cause the same to be resisted and defended by its counsel
(which counsel shall be reasonably satisfactory to the affected Company
Indemnified Party) and shall pay all costs of defense as incurred; provided,
however, that if it is finally determined by a court of competent jurisdiction
that such Company Indemnified Party is not entitled to indemnification
hereunder, the Company Indemnified Party shall immediately reimburse the Manager
all amounts spent by the Manager in defense of such Company Indemnified
Party.  Each Company Indemnified Party shall immediately notify the Manager of
any damage, loss, liability, cost or expense which the Company Indemnified Party
has determined has given or would give rise to a right of indemnification under
this Agreement and the Manager shall have the exclusive right to compromise or
defend any such liability or claim at its own expense, which decision shall be
binding and conclusive upon the Company Indemnified Party.  Failure to give such
notice shall not relieve the Manager of its indemnity under this Agreement;
provided, that the Manager shall not be held responsible for any damage, loss,
liability, cost or expense resulting from the failure to give such notice or if
such failure results in the forfeiture of substantive rights.  The Manager’s
obligations under this Section 5(b) shall survive any termination of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 6. Notices.  Any notice or other communication (collectively, “Notice”)
to be given to the Company or the Manager in connection with this Agreement
shall be in writing and will be deemed to have been given and received (a) on
the date delivered if by courier or other means of personal delivery, (b) on the
date sent by telecopy with automatic confirmation by the transmitting machine
showing the proper number of pages were transmitted without error, (c) on the
next business day after being sent by a nationally recognized overnight mail
service in time for and specifying next day or next business day delivery, or
(d) on the fifth (5th) day after mailing by U.S. Postal Service certified or
registered mail, in each case postage prepaid and with any other costs necessary
for delivery paid by the sender.  Any party may by notice pursuant to this
Section 6 designate another address as the new address to which notice must be
given.
 
Section 7. No Restrictions.  Nothing in this Agreement shall limit or restrict
the right of any director, officer or employee of the Manager or any director,
officer, employee, member or partner of any of its subsidiaries or its
Affiliates to engage in any other business or to devote his time and attention
to the management or other aspects of any other business, whether of a similar
or dissimilar nature, or limit or restrict the right of the Manager or of any of
its Affiliates to engage in any other business or to render services of any kind
to any other corporation, firm, individual or association.
 
Section 8. Status of Manager as Independent Contractor.  The Manager shall for
all purposes herein be deemed to be an independent contractor and shall, unless
otherwise expressly provided herein or authorized by the Company from time to
time, have no authority to act for or represent the Company in any way or
otherwise be deemed an agent of the Company.
 
Section 9. Arbitration.
 
(a) General.  Except as otherwise expressly provided herein, in the event of any
dispute, claim or controversy (collectively “dispute”) among the parties arising
out of or relating to this Agreement, whether in contract, tort, equity or
otherwise, and whether relating to the meaning, interpretation, effect,
validity, performance or enforcement of this Agreement that cannot be resolved
by the parties, such dispute shall be resolved by and through an arbitration
proceeding conducted under the auspices of the commercial arbitration rules of
the American Arbitration Association (or any like organization successor
thereto) in New York, New York.  The arbitrability of a dispute shall likewise
be determined by arbitration.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Procedure.  The arbitration proceeding shall be conducted in as expedited a
manner as is then permitted by the commercial arbitration rules (formal or
informal) of the American Arbitration Association.  Both the foregoing agreement
of the parties to arbitrate any and all such disputes, and the results,
determinations, findings, judgments and/or awards rendered through any such
arbitration shall be final and binding on the parties and may be specifically
enforced by legal proceedings in any court of competent jurisdiction.
 
(c) Costs of Arbitration.  The cost of the arbitration proceeding and any
proceeding in court to confirm or to vacate any arbitration award, as applicable
(including each party’s attorneys’ fees and costs), shall be borne by the
unsuccessful party or, at the discretion of the arbitrator(s), may be prorated
between the parties in such proportion as the arbitrator(s) determine(s) to be
equitable and shall be awarded as part of the arbitrators’ award.
 
Section 10. GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK  (WITHOUT REGARD
TO CHOICE OF LAW PRINCIPLES).
 
Section 11. Submission to Jurisdiction.  With respect to any claim or action
arising hereunder, the parties (a) irrevocably submit to the nonexclusive
jurisdiction of the courts of the State of New York and the United States
District Court located in the State of New York and appellate courts from any
thereof, and (b) irrevocably waive any objection which such party may have at
any time to the laying of venue of any suit, action or proceeding arising out of
or relating to this Agreement brought in any such court, and irrevocably waive
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.  The terms of this Section 11 shall
survive any termination of this Agreement.
 
Section 12. Waiver of Jury Trial.  THE PARTIES TO THIS AGREEMENT KNOWINGLY,
VOLUNTARILY AND EXPRESSLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ENFORCING OR DEFENDING ANY RIGHTS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  THE PARTIES
THERETO ACKNOWLEDGE THAT THE PROVISIONS OF THIS SECTION 12 HAVE BEEN BARGAINED
FOR AND THAT EACH SUCH PARTY HAS BEEN REPRESENTED BY COUNSEL IN CONNECTION
HEREWITH.  THE TERMS OF THIS SECTION 12 SHALL SURVIVE ANY TERMINATION OF THIS
AGREEMENT.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 13. Entire Agreement.  This Agreement constitutes the entire agreement
among the parties hereto with respect to the matters covered hereby and
supersedes all prior agreements and understandings among the parties.
 
Section 14. Counterparts.  This Agreement may be executed by the parties hereto
in separate counterparts, each of which counterparts, when executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute one and the same agreement.
 
Section 15. Amendments.  This Agreement may be supplemented, modified or amended
by written instrument signed on behalf of each party hereto.
 
Section 16. Severability of Provisions.  Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability, without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.
 
Section 17. Successors, Assignment.  This Agreement (a) shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns, and (b) may not be assigned by any party hereto without
the prior written consent of the other parties hereto.
 
Section 18. Headings.  The headings contained in this Agreement are for
convenience of reference only and shall not affect the construction or
interpretation of any provision of this Agreement.
 
Section 19. Scope of Performance.  In acting with respect to this Agreement, the
Manager shall be required to perform only such duties as are specifically set
forth in (a) this Agreement and (b) applicable law as in effect from time to
time.  The Manager undertakes to perform only such duties as are specifically
set forth in this Agreement.
 
Section 20. Additional Parties.  Schedule A shall be updated from time to time,
as mutually agreed by the parties hereto to add an additional Company in
connection with the Business.  Each such party added to Schedule A shall be
bound by the terms and conditions hereof and shall execute a Joinder Agreement
in the form reasonably satisfactory to the Manager and the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.
 

 
CYALUME TECHNOLOGIES HOLDINGS, INC.
         
By:
/s/ Derek Dunaway
   
Name:  
Derek Dunaway
   
Title:
Chief Executive Officer
 

 
 

 
SELWAY CAPITAL, LLC
         
By:
/s/ Yaron Eitan
   
Name:  
Yaron Eitan
 

 
 
 

--------------------------------------------------------------------------------

 